


Exhibit 10.29

 

December 20, 2011

 

Paul A. Friedman, M.D.

c/o Incyte Corporation

Experimental Station

Route 141 & Henry Clay Road

Building E336

Wilmington, DE 19880

 

Dear Paul:

 

As a result of your commitment to remain employed by Incyte Corporation
(“Incyte”) as its President and Chief Executive Officer through the end of 2013,
we are pleased to grant you 100,000 restricted stock units (RSUs), with each RSU
representing the right to acquire one share of Incyte common stock.  The RSUs
will vest 50% on the first anniversary of the date of this letter and the
remaining 50% on the second anniversary of the date of this letter, subject in
each case to your remaining employed by Incyte through the vesting date.  If
your employment is terminated by reason of Death or Disability, other than for
Cause, or for Good Reason or Change of Control Good Reason (as such terms are
defined in the Employment Agreement dated November 26, 2001 between Incyte and
you, as amended), the RSUs shall become 100% vested.

 

In order to confirm your agreement with and acceptance of these terms, please
sign one copy of this letter and return it to Paula Swain. The other copy of
this letter is for your records.

 

Sincerely,

 

/s/ Richard U. De Schutter

 

 

 

Richard U. De Schutter

 

Chairman of the Board

 

 

 

Agreed and accepted as of the date set forth above:

 

 

 

 

 

/s/ Paul A. Friedman

 

Paul A. Friedman, M.D.

 

 

--------------------------------------------------------------------------------
